Citation Nr: 1414067	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee instability. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee degenerative arthritis (previously addressed as right knee strain). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had active service from July 1996 to March 2004

This matter is before the Board of Veterans' Appeals (the Board) on appeal of multiple rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

In a January 2008 rating decision, the RO continued to rate the Veteran's chronic right knee strain as noncompensable.  In April 2009, the rating was subsequently increased to 10 percent disabling, effective January 26, 2007, the date of the Veteran's increased rating claim.

In February 2011 and January 2012, the Board remanded the claim for additional development.  As a result, in a July 2012 rating decision, the Appeals Management Center (AMC), granted a separate 10 percent disability rating for right knee instability, effective January 26, 2007.  At the same time, the AMC recharacterized the Veteran's service-connected right knee strain as degenerative arthritis and essentially continued the previously assigned 10 percent disability rating.  The Board notes that notwithstanding the award of the AMC, applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, issues as reflected on the title page remain in appellate status.       

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2013).  

More specifically, in an April 2012 VA examination report, the VA examiner noted that she would create an addendum once results of a magnetic resonance imaging (MRI) study of the right knee were available.  While the results of the May 2012 right knee MRI study were associated with the Veteran's Virtual VA paperless claims file, it does not appear that an addendum opinion was ever obtained as was indicated by the April 2012 VA examiner.  Although the results of the MRI appear to be within normal limits, the record is not clear whether additional testing might be indicated given that the examiner ordered an MRI of the right knee only after finding that the Veteran's arthritis (identified by X-ray results) did not explain what appeared to be a mechanical block at 80 degrees flexion.  

Additionally, in November 2012 correspondence, the Veteran's representative also argued that an addendum should be obtained from the April 2012 VA examiner, which included an interpretation of the May 2012 MRI study and a determination of whether any additional rating increase was warranted. 

Under these circumstances, the Board finds that it is necessary to obtain clarification and an addendum medical opinion from the April 2012 VA examiner addressing the findings of the MRI report.  See 38 C.F.R. § 3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for his right knee disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his right knee disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.   The RO/AMC shall return the claims file to the April 2012 VA examiner, if available.  If not, another suitably qualified VA examiner may provide the requested addendum.  The examiner is directed to review the physical and Virtual VA paperless claims files and a copy of this remand.  

The examiner is requested to address whether or not the findings of the May 2012 MRI study have any additional impact regarding the functional impairment of the Veteran's service-connected right knee disabilities.

The examiner should also consider whether any additional testing is warranted in light of the findings in April 2012 that the Veteran's arthritis (identified by X-ray results) did not explain what appeared to be a mechanical block at 80 degrees flexion.  See April 2012 VA examination report.

If additional testing is warranted, or if the VA examiner unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo an appropriate VA examination to assess the severity of the Veteran's right knee disabilities.  The RO/AMC must request that the examiner review the physical and Virtual VA claims file and a copy of this remand again, and specifically note that such review has been accomplished. 

(a)  The examiner shall conduct range of motion studies of the right knee. 

(b)  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; incoordination; or flare-ups.  These determinations should be expressed in terms of the degree of additional range of motion loss due to such factors. 

(c)  The examiner must specify whether the Veteran has any instability or subluxation in the right knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


